Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is responsive to the communication filed 3/26/2021.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 3/26/2021, 9/14/2021, 12/27/2021, and 8/16/2022 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed network visibility appliance, ingress port, and processor are drawn to software, per se. As disclosed in par [0066], lines 1-8 & fig. 4, ‘402 of the applicant’s specification, the entire visibility platform (in which the claimed network visibility appliance, ‘402, is located upon), may be entirely virtual implemented, which can’t be implemented as physical structure.  

Claim Rejections – 35 USC 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
6.	Claim 15 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Regarding claim 15, the claimed limitation of “inserting a link to the secondary data structure in an entry in the data structure that corresponds to the map” is not described in the applicant’s specification in a fashion that supports or appears to disclose a link being inserted in a data structure. The applicant’s specification mentions links to network objects and nodes linked together, but does not contain clear support for the term in the claimed fashion.


Claim Rejections – 35 USC 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-4, 8-9, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al (US 2011/0228696) in view of Sax et al (US 2014/0156707).
Regarding claim 1, Agarwal et al teaches a method for visually representing a network fabric, (fig. 2, ‘248 & par [0004], which disclose DODAG structure for network topology representation) the method comprising: 
	identifying a plurality of network objects (par [0048], which discloses displaying the DAG network topology data, including stacks, a destination endpoint, etc.); 
constructing a graph to visually represent the network fabric (par [0035], lines 1-10 & par [0049], which disclose using a generated DAG to represent network topology) by: 
representing each network object of the plurality of network objects as a node in the graph (par [0040], lines 5-12, which discloses recording route record stack data for display in the DAG network topology), and 
representing each traffic flow between a pair of network objects of the plurality of network objects as a connection between a pair of nodes in the graph (par [0057], which discloses using the DAG network topology data to create a traffic matrix based on data received using recorded DAG data).
Agarwal et al does not explicitly teach a plurality of network objects that are associated with a network visibility appliance and enabling an individual to modify the network fabric of the network visibility appliance by modifying the graph.
However, Sax et al further teaches a plurality of network objects that are associated with a network visibility appliance (fig. 3 & par [0024], lines 1-6, which disclose a computer system including a device containing a GUI for displaying DAGs); and
 enabling an individual to modify the network fabric of the network visibility appliance by modifying the graph (par [0044], lines 5-10, which discloses the GUI being implemented to allow a user to modify a received DAG).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Sax et al within the topology reporting system of Agarwal et al would provide the predictive result of improving network performance optimization by determining an optimal degree of parallelism for every node in a DAG  (disclosed in par [0010] & [0012] of Sax et al) which lowers latency and increases system speed in allowing Agarwal et al to determine a ceiling for the amount of operations that can be executed properly (as also disclosed in par [0010] of Sax et al) while preventing lower performance caused by exceeding the maximum level of utilization regarding an access amount of operations being performed within Agarwal et al.

Regarding claim 2, Agarwal et al and Sax et al further teach the limitations of claim 1.
Agarwal et al further teaches receiving input indicative of a modification of the graph (par [0050-0051], which discloses DAG topology changes); and 
altering, based on the input, a data structure that includes instructions indicating where data packets received by each network object of the plurality of network objects should be routed (par [0031], lines 5-10, [0049] & [0054], lines 6-15, which disclose instructions for redirecting nodes in a DAG and re-routing path data according to computed shortest path data represented in the DAG).

Regarding claim 3, Agarwal et al and Sax et al further teach the limitations of claim 1.
Agarwal et al further teaches wherein the modification is representative of: 
an addition of a new node or a new connection (par [0025], “establish routing paths”);
 a deletion of an existing node or an existing connection; or
 an alteration of a characteristic of an existing node or an existing connection.

Regarding claim 4, Agarwal et al and Sax et al further teach the limitations of claim 1.
Agarwal et al further teaches wherein the plurality of network objects includes at least one application endpoint (par [0048], lines 7-10), and wherein each application endpoint receives traffic from, or sends traffic to, an application program (par [0048], “reply message had followed from each destination end point”).


Regarding claim 8, Agarwal et al teaches: 
an ingress port at which to receive data packets transmitted over a network (fig. 6, ‘625, “downstream DAG devices”); and 
a processor (fig. 2, ‘220) configured to: 
access a graph that defines a network fabric (fig. 1 & par [0006], which disclose network DAGs), 
identify a sequence of network objects through which a traffic flow received at the ingress port is to be routed (par [0012], lines 10-20 & par [0057], which disclose generating a traffic matrix based on upstream and downstream nodes in the DAG and network data and statistics received using recorded DAG data), 
populate, based on the graph, a data structure that has a separate entry for each network object in the sequence of network objects (par [0045], lines 4-13, which discloses adding entries to a route record stack and forwarding updated record entries to a DAG), and 
route the traffic flow through the sequence of network objects using the data structure (par [0033], lines 8-12, “traffic received on the DAG”).
Agarwal et al does not explicitly teach a connected network visibility appliance; a network fabric of the network visibility appliance.
However, Sax et al teaches a connected network visibility appliance (fig. 3 & par [0024], lines 1-6, which disclose a computer system including a device containing a GUI for displaying DAGs); and
a network fabric of the network visibility appliance (fig. 1, which discloses the system for displaying DAGs receiving network dataflow data).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Sax et al within the topology reporting system of Agarwal et al would provide the predictive result of improving network performance optimization by determining an optimal degree of parallelism for every node in a DAG  (disclosed in par [0010] & [0012] of Sax et al) which lowers latency and increases system speed in allowing Agarwal et al to determine a ceiling for the amount of operations that can be executed properly (as also disclosed in par [0010] of Sax et al) while preventing lower performance caused by exceeding the maximum level of utilization regarding an access amount of operations being performed within Agarwal et al.

Regarding claim 9, Agarwal et al and Sax et al further teach the limitations of claim 8.
Agarwal et al further teaches wherein each entry in the data structure includes an instruction that specifies where data packets received by the corresponding network object should be routed (par [0049] and [0057], which disclose instructing nodes in a DAG regarding route-based topology).

Regarding claim 12, Agarwal et al and Sax et al further teach the limitations of claim 8.
Agarwal et al further teaches wherein each network object in the sequence of network objects is an application endpoint (par [0048], “endpoint along the DAG”), a tunnel endpoint, or a map.

Regarding claim 13, Agarwal et al and Sax et al further teach the limitations of claim 8.
Agarwal et al further teaches a memory in which the data structure is stored (fig. 2, ‘240-‘249).

Regarding claim 14, Agarwal et al and Sax et al further teach the limitations of claim 8.
Agarwal et al further teaches wherein each network object in the sequence of network objects provides a different network service (par [0019], lines 10-18).

Regarding claim 16, Agarwal et al and Sax et al further teach the limitations of claim 8.
Agarwal et al further teaches an egress port at which to transmit at least a portion of the traffic flow over the network to a destination (par [0034], lines 1-10, “upward routing”).

Regarding claim 17, Agarwal et al teaches a method comprising: 
identifying a plurality of network objects (par [0012], which discloses a topology of DAG nodes); 
constructing a graph to visually represent a network fabric (par [0035], lines 1-10 & par [0049], which disclose using a generated DAG to represent network topology);
creating a node for each network object of the plurality of network objects (par [0049], lines 8-10, “creating a full network topology”), and 
creating a connection between a pair of nodes for each traffic flow between a pair of network objects of the plurality of network objects (par [0057], which discloses using the DAG network topology data to create a traffic matrix based on data received using recorded DAG data).
Agarwal et al does not explicitly teach the network objects being associated with a network visibility appliance; the network fabric being of the network visibility appliance; and transmitting the graph to a computing device for display to an individual, so as to visually represent a service chain that is presently employed by the network visibility appliance.
However, Sax et al teaches the network objects being associated with a network visibility appliance (fig. 3 & par [0024], lines 1-6, which disclose a computer system including a device containing a GUI for displaying DAGs); 
the network fabric being of the network visibility appliance (fig. 1, which discloses the system for displaying DAGs receiving network dataflow data); and 
transmitting the graph to a computing device for display to an individual (fig. 1, ‘104 & par [0048], which disclose sending an optimized DAG for display by a user’s GUI), so as to visually represent a service chain that is presently employed by the network visibility appliance (fig. 2A-2B and par [0014], lines 1-10, which disclose the systems receiving the DAGs including GUIs for displaying operations and computation models representing processing elements).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Sax et al within the topology reporting system of Agarwal et al would provide the predictive result of improving network performance optimization by determining an optimal degree of parallelism for every node in a DAG  (disclosed in par [0010] & [0012] of Sax et al) which lowers latency and increases system speed in allowing Agarwal et al to determine a ceiling for the amount of operations that can be executed properly (as also disclosed in par [0010] of Sax et al) while preventing lower performance caused by exceeding the maximum level of utilization regarding an access amount of operations being performed within Agarwal et al.

Regarding claim 18, Agarwal et al does not explicitly teach receiving input indicative of a modification of the graph by the individual; and implementing a modified network fabric on behalf of the individual.
However, Sax et al teaches receiving input indicative of a modification of the graph by the individual (par [0017], lines 1-5, which discloses the GUI being implemented to allow for modification of DAG); and 
implementing a modified network fabric on behalf of the individual (fig. 2A-2B & par [0044]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Sax et al within the topology reporting system of Agarwal et al according to the motivation previously addressed.

Regarding claim 19, Agarwal et al does not explicitly teach wherein said implementing comprises: altering a data structure that governs how data packets are routed through the network fabric of the network visibility appliance.
However, Sax et al teaches wherein said implementing comprises: 
altering a data structure that governs how data packets are routed through the network fabric of the network visibility appliance (par [0021], “change nodes and parameters).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Sax et al within the topology reporting system of Agarwal et al according to the motivation previously addressed.

Regarding claim 20, Agarwal et al does not explicitly teach monitoring traffic as the traffic traverses the network fabric of the network visibility appliance; generating statistics regarding how the traffic is routed amongst the plurality of network objects; and transmitting the statistics to the computing device for display to the individual.
However, Sax et al teaches monitoring traffic as the traffic traverses the network fabric of the network visibility appliance (fig. 1-2B & par [0017], lines 1-3, “monitor dataflows”); 
generating statistics regarding how the traffic is routed amongst the plurality of network objects (par [0019], lines 1-10, “corresponding statistics”); and 
transmitting the statistics to the computing device for display to the individual (par [0024], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Sax et al within the topology reporting system of Agarwal et al according to the motivation previously addressed.

9.	Claims 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al (US 2011/0228696) in view of Sax et al (US 2014/0156707), further in view of Yadav et al (US 2016/0359872).
Regarding claim 5, Agarwal et al and Sax et al do not explicitly teach wherein the plurality of network objects includes at least one raw endpoint, and wherein each raw endpoint receives traffic from a Network Interface Card (NIC) of the network visibility appliance.
However, Yadav et al teaches wherein the plurality of network objects includes at least one raw endpoint (fig. 2, ‘104h-k), and wherein each raw endpoint receives traffic from a Network Interface Card (NIC) of the network visibility appliance (par [0208], lines 6-9, “virtual NIC”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Yadav et al within the disclosures of Sax et al and Agarwal et al would provide the predictive result of improved visualization of traffic flows, scalability and maintaining accuracy in an environment where network analysis is performed to gain information regarding flows (as disclosed in par [0133] & [0456] of Yadav et al) because the automatic DAG displayed service failure detection and corrective actions being performed prevents traffic flow data from being inaccurately determined regarding a hierarchy of services (disclosed in par [0194] of Yadav et al) by generating new DAG representations immediately upon determination of services failures being detected within a DAG.

Regarding claim 6, Agarwal et al and Sax et al do not explicitly teach wherein the plurality of network objects includes at least one tunnel endpoint, and wherein each tunnel endpoint receives traffic from, or sends traffic to, an environment outside of the network visibility appliance.
However, Yadav et al teaches wherein the plurality of network objects includes at least one tunnel endpoint (par [0043], lines 11-20), and wherein each tunnel endpoint receives traffic from, or sends traffic to, an environment outside of the network visibility appliance (par [0043], lines 25-36, which disclose the plurality of tunnels receiving traffic transmitted external networks).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Yadav et al within the disclosures of Sax et al and Agarwal et al according to the motivation previously addressed regarding claim 5.

Regarding claim 7, Agarwal et al and Sax et al do not explicitly teach wherein the plurality of network objects includes at least one map, and wherein each map includes a rule for managing traffic.
However, Yadav et al teaches wherein the plurality of network objects includes at least one map (par [0024], lines 13-18), and 
wherein each map includes a rule for managing traffic (par [0025], lines 7-15, “dependency map with pattern analysis”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Yadav et al within the disclosures of Sax et al and Agarwal et al according to the motivation previously addressed regarding claim 5.

Regarding claim 10, Agarwal et al and Sax et al do not explicitly teach wherein the ingress port is a raw endpoint that receives data packets from a Network Interface Card (NIC) of the network visibility appliance, a tunnel endpoint that receives data packets from an environment outside of the network visibility appliance, or an application endpoint that receives data packets from an application program.
However, Yadav et al teaches wherein the ingress port is a raw endpoint that receives data packets from a Network Interface Card (NIC) of the network visibility appliance,
 a tunnel endpoint that receives data packets from an environment outside of the network visibility appliance (par [0043], lines 25-36, which discloses using VTEP for external network traffic), or 
an application endpoint that receives data packets from an application program.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Yadav et al within the disclosures of Sax et al and Agarwal et al would provide the predictive result of improved visualization of traffic flows, scalability and maintaining accuracy in an environment where network analysis is performed to gain information regarding flows (as disclosed in par [0133] & [0456] of Yadav et al) because the automatic DAG displayed service failure detection and corrective actions being performed prevents traffic flow data from being inaccurately determined regarding a hierarchy of services (disclosed in par [0194] of Yadav et al) by generating new DAG representations immediately upon determination of services failures being detected within a DAG.

Regarding claim 11, Agarwal et al and Sax et al do not explicitly teach wherein the sequence of network objects is representative of an active service chain, and wherein the graph defines all active service chains that are presently employed by the network visibility appliance.
However, Yadav et al teaches wherein the sequence of network objects is representative of an active service chain (par [0194], lines 1-5, “service dependency DAG”), and 
wherein the graph defines all active service chains that are presently employed by the network visibility appliance (par [0043], lines 30-36 & par [0194], which disclose the service dependency DAG representing service dependencies upon each other service).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Yadav et al within the disclosures of Sax et al and Agarwal et al according to the motivation previously addressed regarding claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220919